Citation Nr: 0534652	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
hearing loss.

2.  Entitlement to service connection for apical lung 
scaring.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss with an initial disability rating of 0 percent and 
denied the veteran's claim for service connection for apical 
lung scarring.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  The veteran manifests Level II hearing in the right ear 
and Level I hearing in the left ear.  

3.  Apical lung scarring was not incurred in service, and 
there is no competent medical evidence to indicate that mild 
chronic obstructive pulmonary disease was incurred in or 
aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 0 percent 
for service-connected hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86. 4.87, Diagnostic 
Code 6100 (2005).



2.  The criteria for the establishment of service connection 
for apical lung scarring or chronic obstructive pulmonary 
disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
November 2002 and April 2003.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal, the May 2004 Statement of 
the Case ("SOC"), the veteran was provided with specific 
information as to why those particular claims were being 
denied, and of the evidence that was lacking.  With respect 
to element (4), he was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the May 2004 SOC.

In this case, the initial VCAA letters, including the 
38 C.F.R. § 3.159(b) compliant language, were provided to the 
veteran prior to the RO's initial denial of his claims.   
Considering these notification letters, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to this claim.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs").

Pursuant to the duty to assist, VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim." Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2).  The veteran was afforded 
audiological examination in April 2003.

However, with regard to the veteran's pulmonary disability 
claim, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service.        

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

The Merits of the Claims

 Initial Disability Rating for Bilateral Hearing Loss:

The veteran contends that his service-connected hearing loss 
is more disabling than is contemplated by the currently-
assigned zero percent rating.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. Id.


The veteran argues he is entitled to at least a 10 percent 
initial disability rating for his bilateral hearing loss 
because its severity, as documented by his private 
practitioner, is worse than that documented by his VA hearing 
test.  The disability rating for hearing loss is governed by 
38 C.F.R. § 4.85 (2005).

The record shows that in October 2002, the veteran received a 
hearing test at Lifetime Hearing Clinic which documented 
decibel readings of  20/20/20/25 and 25 in the right ear and 
20/20/20/65 and 70 in the left ear, with speech recognition 
of 100% in each ear.  

A VA audiological evaluation in April 2003 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
15
15
15
55
50

The averages thus obtained are 86% for the right ear and 94% 
for the left ear.  While this test indicates a worsening of 
the veteran's hearing capability beyond that tested in 
October 2002, with due application of the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII, the 
veteran manifests Level II hearing in the right ear and Level 
I hearing in the left ear, mandating a zero percent 
disability rating.  

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Having done so, with due and mechanical application of the 
rating provisions, the preponderance of the evidence is 
against the assignment of a higher disability rating and the 
appeal is denied.

      

Service Connection for a Pulmonary Disorder, including Apical 
Lung Scarring

The veteran argues that service connection is warranted for a 
pulmonary disorder - specifically, he contends that because 
apical lung scarring was noted on a radiographic examination, 
he has an undiagnosed illness that should be presumed to have 
been incurred by his Persian Gulf War service.  The record 
also indicates that the veteran is diagnosed as having 
chronic obstructive pulmonary disease.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004) . Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under the law, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

However, the identification of a diagnosis, per se, renders 
consideration of an "undiagnosed illness" under statute and 
regulation inappropriate.  See VAOGCOP 8-98 (In addressing 
the question of whether VA may pay compensation under 38 
U.S.C. A. § 1117 for disability manifested by symptoms that 
either elude diagnosis or are attributed to a poorly- defined 
disease such as chronic fatigue syndrome or fibromyalgia, it 
is held that section 1117(a) authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.).

Firstly, a grant of service connection for an undiagnosed 
illness is not warranted. The veteran is diagnosed to have 
chronic obstructive pulmonary disease - a diagnosed disorder 
which has not been linked by competent medical evidence to 
any incident of his active military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

To the extent that apical lung scarring is present, while 
such is a symptom, his service medical records indicate its 
presence prior to his service in the Persian Gulf from 
November 1990 to June 1991 and not linked to his active 
military service from February 1968 to November 1970.

The veteran's apical lung scarring was first noted on chest 
x-rays for a flight physical examination on February 16, 
1986, during which the veteran presented no pulmonary-related 
symptoms or complaints.  Chest x-rays from prior and 
subsequent flight physicals show the veteran's lungs were 
either "within normal limits," or  had "negative" results.  
These findings establish the veteran manifested  apical lung 
scarring at least four years prior to his active duty service 
in the Persian Gulf, but approximately 16 years after his 
initial period of active military duty.  

Because the veteran's disorder has been diagnosed, and there 
is no competent medical evidence linking the disorder to any 
incident of active military service, the appeal is denied.. 


ORDER

Entitlement to higher initial disability rating for bilateral 
hearing loss is denied.

Service connection for a pulmonary disorder, to include 
apical lung scarring, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


